UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1623


ESTHER LEWIS,

                Debtor - Appellant,

TIMOTHY P. BRANIGAN,

                Trustee,

          v.

NAVY FEDERAL CREDIT UNION,

                Creditor - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:12-cv-00394-AW; 11-18612)


Submitted:   October 11, 2012              Decided:   October 15, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Esther Lewis, Appellant Pro Se. Jeffrey Barry Fisher, Scott R.
Robinson, FISHER LAW GROUP, Upper Marlboro, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Esther Lewis appeals from the district court’s orders

dismissing her appeal from the bankruptcy court’s order lifting

the automatic stay to allow foreclosure, and denying her motion

for   reconsideration.         Lewis’    appeal   was    dismissed       after   she

failed,   after    notice,     to   timely     file   her    appeal    brief     and

designation of the record on appeal.                  See Fed. R. Bankr. P.

8006.     We have reviewed the record and the district court’s

orders    and     find    no    reversible      error       and   no     abuse    of

discretion.     See Fed. R. Bankr. P. 8001(a); In re SPR Corp., 45

F.3d 70, 74 (4th Cir. 1995); In re Serra Builders, Inc., 970

F.2d 1309, 1311 (4th Cir. 1992).                Accordingly, we affirm the

district court’s order.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before       the   court    and   argument   would     not    aid    the

decisional process.

                                                                          AFFIRMED




                                         2